Case: 10-10156 Document: 00511325248 Page: 1 Date Filed: 12/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 17, 2010
                                     No. 10-10156
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ANTONIO M. GUZMAN, also known as Compadre,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:08-CR-229-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Antonio M. Guzman pleaded guilty to conspiracy to possess with the intent
to distribute and distribution of cocaine and was sentenced to 235 months of
imprisonment and five years of supervised release. He argues on appeal that the
district court abused its discretion in denying his motion to withdraw his guilty
plea. He contends that he was entitled to have his plea withdrawn because his
plea was unknowing and involuntary as he was being sentenced on information



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10156 Document: 00511325248 Page: 2 Date Filed: 12/17/2010

                                 No. 10-10156

that was not contained within the indictment and that was not seized within the
time period of the conspiracy as defined by the indictment.
      When determining whether to allow a defendant to withdraw his guilty
plea, the district court should consider whether: (1) the defendant has asserted
his innocence; (2) withdrawal would prejudice the Government; (3) the defendant
has delayed in filing his withdrawal motion; (4) withdrawal would substantially
inconvenience the court; (5) close assistance of counsel was available; (6) the
original plea was knowing and voluntary; and (7) withdrawal would waste
judicial resources. United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984).
Guzman has not shown that the district court abused its discretion in
determining that he was not entitled under the Carr factors to have his guilty
plea withdrawn.    See id.   Furthermore, because Guzman’s guilty plea was
knowing and voluntary, the appeal waiver therein that the Government seeks
to invoke bars Guzman’s claim on appeal that his sentence is unreasonable.
      AFFIRMED.




                                       2